DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 27, 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for “the second friction reduction tool” in lines 22, 23, and 29.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allahar (US 2010/0224412) in view of Gust (US 2015/0041217).

Allahar discloses a method of drilling a wellbore 20 using a drill string 200, the method comprising a substantially vertical section Fig 4,  the method comprising:
providing a first segment Fig 4 of the drilling string having drill pipe connected thereto Fig 4, the first segment comprising a bottom hole assembly 400 – [0020], Fig 4;
at a first determined interval of drill pipe connected to the first segment, connecting a first friction reduction tool lower 300 shown in Figure 4 – [0043] and a first activation tool respective 350 – Fig 2A, [0041], the first activation tool being in operable communication with the first friction reduction tool for activating the first friction reduction tool, the first friction reduction tool and the first activation tool providing a first friction reduction segment [0026];
connecting further components portions of drill string 200 above the lower 300 – Fig 4 of the drilling string above the first friction reduction segment; and
at a further determined interval of the drilling string above the first friction reduction segment, connecting a further friction reduction tool upper 300 shown in Fig 4 – [0043] and a further activation tool respective 350 – Fig 2A, [0041] to the drilling string to provide a further friction reduction segment, and connecting further components of the drilling string above the further friction reduction segment Fig 4.

Allahar fails to disclose using the described method and drill string to drill a substantially lateral wellbore.  Specifically, Allahar fails to disclose the method involves the drilling of a substantially lateral section of a wellbore and a build section connecting the substantially vertical wellbore section and the substantially lateral section, the method further comprising: 
drilling a portion of the substantially lateral section of the wellbore using the drilling string while the first friction reduction tool is not activated; 
drilling a further portion of the substantially lateral section of the wellbore using the drilling string while the first friction reduction tool and the second friction reduction tool are not activated;
activating the first friction reduction tool using the first activation tool while at least the first friction reduction tool is positioned in the substantially lateral section of the wellbore; and 
drilling still a further portion of the substantially lateral section of the wellbore using the drilling string while the first friction reduction tool is activated and the second friction reduction tool is not activated.
However, Allahar does at least disclose multiple friction reduction tools 300 that are independently actuatable.
Gust relates to lateral drilling, in which a wellbore is created that has a vertical section, a build section, and a lateral section. Gust also discloses a friction reduction tool for a drill string. Gust states that frictional forces are greatest in the lateral portion of the well [0003].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Allahar so that the friction reduction tools were used in the process of drilling a lateral borehole from a junction with the vertical wellbore, i.e. the build section, (since Gust states that “directional drilling has become a standard drilling procedure”—[0002]), and such that Allahar’s individual friction reduction tools were activated in the manner claimed, as Gust teaches that the drill bit encounters the greatest amount of friction during lateral drilling (Gust, [0003]) and Allahar already provides for individual activation of each friction reduction tool.

The above modification would have resulted in the friction reduction tools being activated and deactivated as the lateral wellbore was extended.  As the drill bit of the bottom hole assembly 400 is located below the first friction reduction tool of Allahar, at the beginning of the formation of the lateral well from the junction with the vertical wellbore, i.e. the build section, the friction reduction tools would not be within the lateral wellbore and thus would not need to be activated.  The continuation of the drilling of the lateral wellbore would have moved the first friction reduction tool lower 300 into the lateral wellbore while the further friction reduction tool upper 300 would have remained in the vertical wellbore.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the drilling of the lateral section of the wellbore was ceased when the further friction reduction tool reached the lateral section as the further friction reduction tool would need to be activated prior to entering the lateral section. This would have achieved the predictable result of ensuring that the drill string did not become stuck at the point of the further friction reduction tool.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,648,265. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation of claim 10 of U.S. Patent No. 10,648,265.

Conclusion
This is a continuation of applicant's earlier Application No. 15/892866, via Application No. 16/849055 and 16/382610.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/21/2022